                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



    JuuL Labs,Inc.,

                          Plaintiff,

                                                             Case No. l:18-cv-1207


    The Unincorporated Associations
    Identified in Schedule A,

                          Defendants.


                                 MEMORANDUM OPINION

       This matter came before the Court on PlaintifTs ex parte Motion for Temporary

Restraining Order (TRO) (Dkt. 10). Plaintiff alleges that Defendants "are knowingly and

intentionally promoting, advertising, marketing, retailing, offering for sale, distributing, and
selling counterfeit products bearing the famous and distinctive Juul Trademarks." Defendants are

unknown individuals identified in Schedule A (Dkt. 7) by their cBay or AliExpress seller ID or

store name.


       Plaintiff requested that the Court issue a temporary restraining order freezing the assets of

each of the Defendants' PayPal and/or Alipay accounts. The lack of identification for the

Defendants and the need to prevent Defendants from removing their assets beyond the jurisdiction
ofthe Court necessitated the ex parte motion.

       For the reasons that follow and for good cause shown,the Court granted Plaintiffs motion
(Dkt. 28).
